


SECOND AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Amendment (this “Amendment”) to that certain Amended and Restated
Employment Agreement (the “Agreement”) by and between Syniverse Corporation, a
Delaware corporation (together with any Subsidiaries and Affiliates as may
employ Executive from time to time, and any successor(s) thereto, the “Company”)
and Alfredo T. de Càrdenas (“Executive”) with an Effective Date of May 1, 2014,
as amended by the Amendment to Employment Agreement with an effective date of
September 1, 2014 (the “Employment Agreement”) is entered into this 22nd day of
May, 2015. Unless otherwise specified herein, all capitalized terms used herein
shall have the same meaning given to them in the Employment Agreement.
WHEREAS, the Company and Executive are parties to the Employment Agreement; and;
WHEREAS, each of the Company and Executive wish to amend the Employment
Agreement as herein provided.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive hereby agree to amend
the Employment Agreement as follows:
1.Amendment to Employment Agreement.
(a)Section 4(d)(iv) is hereby amended and restated in its entirety as follows:
“(iv)    With respect to the stock options granted pursuant to that certain
Stock Option Agreement by and between Executive and the Company, dated as of
April 6, 2011, as amended, and that certain Stock Option Agreement by and
between Executive and the Company, dated as of July 1, 2011, as amended, each
granted under the 2011 Equity Plan (the “2011 Options” and such agreements, the
“2011 Option Agreements”), notwithstanding anything to the contrary in the 2011
Option Agreements, (A) if such termination of Executive’s employment occurs
during (x) the period beginning on the Effective Date and ending on December 30,
2014, ninety percent (90%) of the portion of each 2011 Option subject to time
vesting (i.e., 67.5% of each 2011 Option) shall automatically become vested and
exercisable (to the extent not otherwise then exercisable); and (y) the period
beginning on December 31, 2014 and ending on December 30, 2015, one hundred
percent (100%) of the portion of each 2011 Option subject to time vesting (i.e.,
75% of each 2011 Option) shall automatically become vested and exercisable in
full, and (B) the 2011 Options shall not expire until the 181st day following
the date of such termination of Executive’s employment and if such termination
occurs within the 180-day period immediately prior to the consummation of a
Change in Control, then any portion of the 2011 Options that has not otherwise
theretofore become vested and exercisable shall automatically become vested and
exercisable as of the date of the Change in Control (subject to the consummation
of such Change in Control);”
(b)Section 4(d) is hereby amended by adding the following subsection 4(d)(vi)
immediately after 4(d)(v):
“(vi)    With respect to the stock option granted pursuant to that certain Stock
Option Agreement by and between Executive and the Company, dated as of May 18,
2015 (the “Grant Date”), granted under the 2011 Equity Plan (the “2015 Option”
and such agreement, the “2015 Option Agreement”, and collectively with the 2011
Options, the “Options”), notwithstanding anything to the contrary in the 2015
Option Agreement, (A) if such termination of Executive’s employment occurs
during (w) the period beginning on the Grant Date and ending on May 18, 2016,
twenty-five percent (25%) of the 2015 Option shall automatically become vested
and exercisable (to the extent not otherwise then exercisable); (x) the period
beginning on May 19, 2016 and ending on May 18, 2017, fifty percent (50%)




--------------------------------------------------------------------------------




of the 2015 Option shall automatically become vested and exercisable (to the
extent not otherwise then exercisable); (y) the period beginning on May 19, 2017
and ending on May 18, 2018, seventy-five percent (75%) of the 2015 Option shall
automatically become vested and exercisable (to the extent not otherwise then
exercisable), and (z) the period beginning on May 19, 2018 and ending on May 18,
2019, one hundred percent (100%) of the 2015 Option shall automatically become
vested and exercisable in full, and (B) the 2015 Option shall not expire until
the 181st day following the date of such termination of Executive’s employment
and if such termination occurs within the 180-day period immediately prior to
the consummation of a Change in Control, then any portion of the 2015 Option
that has not otherwise theretofore become vested and exercisable shall
automatically become vested and exercisable as of the date of the Change in
Control (subject to the consummation of such Change in Control). For the
avoidance of doubt, the percentage of the 2015 Option that will become vested
and exercisable pursuant to this Section 4(d)(vi) shall equal the additional
percentage of the 2015 Option that would have otherwise become vested and
exercisable had Executive remained employed by the Company through the vesting
date next following the date of termination; and”
(c)Section 4(d) is hereby amended by adding the following subsection 4(d)(vii)
immediately after 4(d)(vi):    
“(vii)    With respect to the restricted stock units granted pursuant to that
certain Restricted Stock Unit Award Agreement by and between Executive and the
Company, dated as of the Grant Date, granted under the 2011 Equity Plan (the
“RSUs” and such agreement, the “RSU Agreement”) notwithstanding anything to the
contrary in the RSU agreement, if such termination of Executive’s employment
occurs during (x) the period beginning on the Grant Date and ending on May 18,
2016, forty percent (40%) of the RSUs shall automatically become vested (to the
extent not otherwise then vested) and be settled in accordance with their terms;
(y) the period beginning May 19, 2016 and ending on May 18, 2017, seventy five
percent (75%) of the RSUs shall automatically become vested (to the extent not
otherwise then vested) and be settled in accordance with their terms; and (z)
the period beginning on May 19, 2017 and ending on May 18, 2018, one hundred
percent (100%) of the RSUs shall automatically become vested (to the extent not
otherwise then vested) and be settled in accordance with their terms, and (B)
the RSUs not otherwise vested (after taking into account any vesting
contemplated by this Section 4(d)(vii) shall not be forfeited and remain
outstanding until the 181st day following the date of such termination of
Executive’s employment and (I) if such termination occurs within the 180-day
period immediately prior to the consummation of a Change in Control, then any
portion of the RSUs that have not otherwise theretofore become vested shall
automatically become vested as of the date of the consummation of the Change in
Control (subject to the consummation of such Change in Control), and (II) if
such termination does not occur within the 180-day period immediately prior to
the consummation of a Change in Control, then any portion of the RSUs that have
not otherwise theretofore become vested shall be automatically forfeited by
Executive for no consideration on the 181st day following the date of
termination of Executive’s employment. For the avoidance of doubt, the
percentage of the RSUs that will become vested pursuant to this Section
4(d)(vii) shall equal the additional percentage of the RSUs that would have
otherwise become vested had Executive remained employed by the Company through
the vesting date next following the date of termination;”
(d)The last sentence of Section 4(d) is hereby amended and restated in its
entirety as follows:
“provided, however, that the continuation of such salary and benefits, any right
to acceleration of vesting and exercisability of the Options and any right to
the acceleration of vesting of Restricted Shares and RSUs shall cease on the
occurrence of any circumstance or event that would constitute Cause under
Section 8 (including any material breach of the covenants contained in Section 5
or Section 6 below); provided, further, that Executive’s eligibility to
participate in the Welfare Plans shall cease at such time as Executive is
offered comparable coverage with a subsequent employer.”




--------------------------------------------------------------------------------




2.No Other Amendment. Except as expressly set forth in this Amendment, the
Employment Agreement shall remain unchanged and shall continue in full force and
effect according to its terms.


3. Acknowledgement. Executive acknowledges and agrees that he has carefully read
this Amendment in its entirety, fully understands and agrees to its terms and
provisions and intends and agrees that it be final and legally binding on
Executive and the Company.


4.Governing Law and Counterparts. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
Exhibits and Schedules hereto shall be governed by, and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Delaware or
Florida or any other jurisdiction) that would cause the application of the laws
of any other jurisdiction other than the State of Delaware. This Agreement may
be executed in separate counterparts, each of which is deemed to be an original
and all of which taken together constitute one and the same agreement.
* * * * *






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




Syniverse Corporation




By:    _________________________________
Its:    President and CEO    


Executive




By:    _________________________________    
Alfredo T. de Càrdenas






